DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "especially" in lines 4 and 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "at least one blocking element" in line 10. This limitation is unclear as to if it is introducing a new blocking element(s) or referring to the first and second blocking elements already introduced.
Claim 1the blocking element" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "at least one blocking element" in line 2. This limitation is unclear as to if it is introducing a new blocking element(s) or referring to the first and second blocking elements already introduced.
Claim 2 recites the limitation "the direction of movement of at least one blocking element… has a movement component situated" in line 2. This limitation is unclear since it is written as if a movement component of a direction of movement is a physical element.
Claim 3 recites the limitation "at least one blocking element" in line 2. This limitation is unclear as to if it is introducing a new blocking element(s) or referring to the first and second blocking elements already introduced.
Claim 4 recites the limitation "at least one blocking element". This limitation is unclear as to if it is introducing a new blocking element(s) or referring to the first and second blocking elements already introduced.
The term "substantially" in Claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the distance component of the distance" in line 2. This limitation is unclear as to what a distance component of a distance is. Further, “the distance component” has insufficient antecedent basis for this limitation in the claim.
Claim 8
Claim 10 recites the limitation "at least one blocking element". This limitation is unclear as to if it is introducing a new blocking element(s) or referring to the first and second blocking elements already introduced.
Claim 12 recites the limitation "the coupling element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " the rivet cassette comprises a separator as claimed in claim 1, wherein the rivet element exit is formed by a separator as claimed in claim 1".  It is unclear why the separator is being referred to and introduced twice, especially since it sems apparent that only one separator is included in the rivet cassette. The scope of the claim is unclear.
Claim 16 recites the limitation "the tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cassette entrance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17
Claim 17 recites the limitation "the third air inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 19, the phrase "especially" in lines 4 and 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-11, 14, 19 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Butter (US 2,244,048).
Re Claim 1, as best understood, Butter discloses a separator 42 for rivet elements, having an entrance 43 and an exit (at bottom end where rivet 13 is in Fig. 1) for the rivet 
Re Claim 2, as best understood, Butter discloses the direction of movement of at least one blocking element, from the blocking position to the releasing position, has a movement component situated opposite the delivery direction (either of blocking elements 44/46, 47 have movement component situated opposite the delivery direction; Fig. 1; Col. 1, line 39- Col. 2, line 30).  
Re Claim 7, Butter discloses at the place where the blocking elements pass through the openings of the guide the distance component of the distance between the center axes of the two blocking elements in the delivery direction F is greater than the length of the rivet head of a rivet element to be held blocked in the guide (Fig. 1), and/or at the place where the blocking elements pass through the openings of the guide the distance component of the distance 
Re Claim 8, Butter discloses the movement of at least one blocking element 47from the blocking position to the releasing position is a translatory movement and/or a hinged movement (Fig. 1; Col. 1, line 39- Col. 2, line 30). 
Re Claim 9, Butter discloses the guide is a linear tunnel with a round cross section (Fig. 1). 
Re Claim 10, Butter discloses at least one blocking element 44/46 is activated by a respective actuator 46, and actuator or the actuators have a reset spring 46, which pretensions the blocking element or the blocking elements in the blocking position (Fig. 1; Col. 1, line 39- Col. 2, line 30). 
Re Claim 11
Re Claim 14, as best understood, Butter discloses a rivet cassette (automatic feeding apparatus, see Col. 1, line 40-45) for the storing of rivet elements having a rivet store for the storing of rivet elements and having a rivet element exit, wherein the rivet cassette comprises a separator as claimed in claim 1, wherein the rivet element exit is formed by a separator as claimed in claim 1 (Col. 1, line 40-45).
Re Claim 19, as best understood, Butter discloses a separator 42 for rivet elements, having an entrance 43 and an exit (at bottom end where rivet 13 is in Fig. 1) for the rivet elements to be separated and having a guide extending along a center line from the entrance to the exit, through which the rivet elements can be delivered along a delivery direction (downward in Fig. 1), wherein the separator comprises a first blocking element 44/46, especially a first pin, and a second blocking element 47 spaced apart from the first blocking element along the center line, especially a second pin, wherein the first blocking element and the second blocking element are movable independently of each other between a blocking position blocking the guide for a rivet element and a releasing position releasing the guide for a rivet element, wherein both blocking elements are arranged such that the direction of movement of the blocking elements is oriented at a slant to the delivery direction of the rivet elements (Fig. 1; Col. 1, line 39- Col. 2, line 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter.
Re Claim 3, Butter discloses the direction of movement of at least one blocking element from the blocking position to the releasing position, has an angle to the delivery direction (Fig. 1; Col. 2, line 1). Butter does not specifically disclose the angle is between 40 degrees and 50 degrees. Butter does disclose that the angle is oblique (Col. 2, line 1) and from the drawing it appears to be about 45 degrees which would fall within the claimed range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle between 40 degrees and 50 degrees to ensure that the blocking element at an optimal position and orientation for engaging with the rivet while ensuring proper centering of the rivet and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 4, as best understood, Butter discloses the angle between the direction of movement of at least one blocking element from the blocking position to the releasing position, corresponds substantially to the bevel angle of a rivet element to be held blocked in the guide (Fig. 1).
Re Claim 5, Butter discloses the direction of movement of the first blocking element from the blocking position to the releasing position comprises an angle to the direction of movement of the second blocking element from the blocking position to the releasing position (Fig.1) but does not specify the angle is between 37 and 47 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the 
Re Claim 6.
 Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Gostylla (US 6,592,015).
Re Claim 12, as best understood, Butter does not disclose coupling element of the separator comprises a first, a second, and a third air inlet for compressed air supply. However, Gostylla teaches a coupling element 17 of a separator comprises a first, a second, and a third air inlet 26, 27, 28 for compressed air supply (Fig. 3; Col. 4, lines 30-36). It would be obvious to one of ordinary skill in the art to utilize a coupling element comprises a first, a second, and a third air inlet for compressed air supply, as taught by Gostylla, for the purpose of creating a force of compressed air which maintains the rivet in contact with the punch as it is advanced downward (Col. 4, lines 43-48).
Re Claim 13, Gostylla teaches compressed air [can be relayed] by the third air inlet for the delivery of rivet elements by the separator [to a bypass of a rivet cassette containing the separator]. Furthermore, note that the claim is a product claim and not a method claim, thus the limitation "can be relayed… to a bypass of a rivet cassette containing the separator" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butter in view of Gostylla ‘750 (US 9,724,750).
Re Claim 20, Butter does not disclose the actuator comprises a pneumatic cylinder. However, Gostylla ‘750 teaches an actuator comprises a pneumatic cylinder for a blocking element (Col. 9, lines 1-31). It would be obvious to one of ordinary skill in the art to utilize a pneumatic cylinder, as taught by Gostylla ‘750, which is advantageous because it reduces the force which is applied by the balls to the head of the rivet, thereby reducing the likelihood that the balls cause damage to the head of the rivet (Col. 9, lines 25-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan J. Walters/Primary Examiner, Art Unit 3726